UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 5, 2014 j2 Global,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 47-1053457 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 AND 7.01.RESULTS OF OPERATIONS AND FINANCIAL CONDITION AND REGULATION FD DISCLOSURE On November 5, 2014, j2 Global, Inc. (the “Company”) issued a press release announcing its financial results for the third quarter of fiscal 2014.In the press release, the Company also reaffirmed its previously issued financial estimates for fiscal 2014 of revenues between $580 and $600 million and Adjusted Non-GAAP earnings per diluted share of between $3.23 and $3.47. The Company also announced that it has declared a quarterly cash dividend of $0.285 per common share.The dividend will be paid on December 4, 2014 to all shareholders of record as of the close of business on November 17, 2014.Future dividends will be subject to approval by the Company’s Board of Directors.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Also on November 5, 2014, at 5:00 p.m. Eastern Time, the Company hosted its third quarter 2014 earnings conference call and Webcast. Via the Webcast, the Company presented portions of its November 2014 Investor Presentation, which contains a summary of the Company’s financial results for the fiscal quarter ended September 30, 2014, reaffirmed financial estimates for fiscal 2014, and certain other financial and operating information regarding the Company.A copy of this presentation is furnished as Exhibit 99.2 to this Form 8-K. NOTE: This information is being furnished under both Item 2.02 (Results of Operations and Financial Condition) and Item 7.01 (Regulation FD Disclosure) of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit Number Description Press Release dated November 5, 2014. November 2014 Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global, Inc. (Registrant) Date: November 5, 2014 By: /s/ Jeffrey D. Adelman Jeffrey D. Adelman Vice President,General Counsel and Secretary INDEX TO EXHIBITS Exhibit Number Description Press Release dated November 5, 2014. November 2014 Investor Presentation.
